Citation Nr: 0307311	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1963 to October 
1970, from May 1977 to February 1978, and from March 1978 to 
September 1989.  
In an unappealed January 1991 rating action the regional 
office (RO) denied service connection for a stomach 
disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action by the RO 
in White River Junction, Vermont, that found that new and 
material evidence had not been received to reopen a claim of 
service connection for a gastrointestinal disability.  
Secondary service connection for a gastrointestinal 
disability was also denied in the March 1997 rating decision.  

During the course of the appeal the veteran moved to New York 
and the veteran's claims folder was transferred to the RO in 
Buffalo, New York.  The Board remanded this case to the RO 
for further development in November 1999 and in January 2001.  
In a September 2002 decision the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for a gastrointestinal 
disability.  The Board also sought further development of the 
issues of service connection for a gastrointestinal 
disability on both a direct and secondary basis pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

These issues are now before the Board for appellate 
consideration at his time.  In view of the decision below 
granting secondary service connection for the veteran's 
gastrointestinal disability, the issue of direct service 
connection for a gastrointestinal disability is moot and will 
not be discussed in the decision below.   



FINDING OF FACT

The veteran has irritable bowel syndrome that is due to his 
service-connected dysthymic disorder.  



CONCLUSION OF LAW
 
The veteran has irritable bowel syndrome that is proximately 
due to or the result of his dysthymic disorder.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002).  The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

The Board has reviewed the pertinent evidence of record.  
Because it is clear that the veteran has been diagnosed as 
having irritable bowel syndrome, the Board will confine its 
discussion to the evidence that concerns whether this 
condition is related to his service-connected dysthymic 
disorder.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

On the veteran's April 1963 examination prior to service 
entrance no pertinent abnormalities were noted.  Review of 
the veteran's service medical records reveals frequent 
treatment, beginning in 1967 for complaints of abdominal 
cramping with diarrhea and occasionally accompanied by nausea 
and diarrhea.  It was noted that the veteran's 
gastrointestinal complaints were associated with anxiety.  On 
the veteran's June 1989 examination prior to service 
discharge, no pertinent abnormalities were noted.  

Clinical records in the claims file that reflect post-service 
treatment for gastrointestinal complaints variously 
diagnosed.

On a VA gastrointestinal examination conducted in January 
2003, the veteran stated that, since his discharge from 
service, he had continued to suffer from abdominal cramping 
associated with diarrhea and that these symptoms occurred 
about twice monthly.  After evaluation, the diagnoses were 
functional gastrointestinal disorder and chronic neurosis-
general anxiety disorder.  

The examining physician commented that irritable bowel 
syndrome and functional gastrointestinal disease were two 
names for gastrointestinal symptoms that are associated with 
emotional problems and that these symptoms may be chronic or 
acute, intermittent or continual.  It was concluded that, in 
the veteran's case, the functional gastrointestinal disorder 
was associated with his service connected psychiatric 
disorder.   

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc); 38 C.F.R. § 3.310(a).

The VA examiner who conducted the veteran's recent VA 
gastrointestinal examination concluded, essentially, that the 
veteran's gastrointestinal complaints were symptoms of 
irritable bowel syndrome and that this disability was caused 
by the veteran's service connected psychiatric disability.  
Since that is the case, secondary service connection for 
irritable bowel syndrome is clearly warranted.  


ORDER

Service connection for irritable bowel syndrome is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

